Citation Nr: 9926817	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased rating for osteoarthritis of 
the thoracic spine, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to August 
1974 and from June 1975 to April 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for fibromyalgia and continued a 10 percent 
evaluation for osteoarthritis of the thoracic spine. 

The case was previously before the Board in August 1996, at 
which time it was Remanded to collect additional service 
records and to afford the veteran a comprehensive medical 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  There is an approximate balance of positive and negative 
evidence regarding whether the veteran's fibromyalgia was 
incurred in service.  

3.  Osteoarthritis, thoracic spine, is presently manifested 
by no more than slight limited motion of the thoracic spine, 
without evidence of fracture or demonstrable deformity.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
fibromyalgia was incurred in service.  38 U.S.C.A. § 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1998). 

2.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis, thoracic spine have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010-5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Fibromyalgia

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.

The Board notes that the repeated efforts by the RO to obtain 
the veteran's complete service medical records have been 
unsuccessful.  The available service medical records do not 
reflect the onset of fibromyalgia in service.  However, 
Michael Miniter, M.D. a private physician and rheumatologist, 
provided a letter dated in February 1992, in which he 
reported recently having had the veteran as his patient.  He 
also provided the impression that the veteran had onset of 
fibromyalgia in 1975, at or near when the veteran had active 
service.  Accordingly, the claim of entitlement to service 
connection for fibromyalgia is well grounded as the veteran 
has presented competent evidence supporting the medical nexus 
theory advanced by him.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Watai v. Brown, 9 Vet. App. 441 (1996).  

In adjudicating the merits of the veteran's claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, there are no fewer than five separate diagnoses 
of fibromyalgia, offered predominantly by physicians after 
treatment and examination.  On the other hand, two VA 
physicians have recently questioned the evidence as even 
supporting the diagnosis of fibromyalgia.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") made it clear in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) that medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  Additionally, the Court in Tirpak further commented 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
disorder claimed or the relationship thereto.  In this case, 
the use of qualifiers in the VA examinations opposed to the 
diagnosis of fibromyalgia lead to an uncertain opinion, and 
are thus closely akin to the phrase "may or may not" at 
issue in Tirpak, which was termed incompetent medical 
evidence.  Under the circumstances, a diagnosis of 
fibromyalgia is supported by a preponderance of the evidence.

As to whether fibromyalgia was first evident in service, the 
absence of service medical records constitutes an impediment 
to that determination.  Unfortunately, although the RO 
attempted on several occasions to obtain copies of the 
veteran's service medical records, these, except for his 
separation examination, are unavailable.  In such a case, the 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit of the doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993).

Here there are two medical opinions indicating that the 
veteran's fibromyalgia is related to his service and two 
medical opinions indicating that there is no relationship 
between the veteran's fibromyalgia and service.  The 
veteran's private physician, Michael F. Miniter, M.D., has 
opined that the veteran's fibromyalgia had its onset in 
service in 1975.  An early VA examiner concluded that the 
veteran's fibromyalgia was possibly due to trauma in service.  
More recently, two VA physicians offered opinions that there 
is no relationship between the veteran's fibromyalgia and 
service.  Every physician who has offered any opinion as to a 
possible relationship between fibromyalgia and the veteran's 
service has based that opinion, either in support of or 
against such a relationship, on history provided by the 
veteran.  In the absence of the service medical records, the 
Board can find no basis for affording greater weigh to any 
one opinion over another.  

The Board finds that there is an approximate balance of 
positive and negative evidence regarding whether the 
veteran's fibromyalgia was incurred in service.  As 
reasonable doubt must be resolved in the veteran's favor, 
service connection for fibromyalgia is warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1991).  

II.  Increased Rating for Osteoarthritis of the Thoracic 
Spine

The Board also finds that the appellant's claim of 
entitlement to an increased evaluation for osteoarthritis is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
the issues on appeal. 

Service connection for osteoarthritis of the thoracic spine 
was established by an April 1988 rating decision.  The 
condition was evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, with a 10 percent evaluation assigned, which has 
remained in effect since that time.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

Spinal X-rays were afforded in July 1992, which revealed some 
minimal osteolytic spurs off the anterior aspect of several 
of the mid to lower thoracic bodies; otherwise no 
abnormalities were seen.  On comparison to X-rays from 1987, 
no change in the interval of the osteophytic spurring was 
noted.  The examiner commented that the osteophytic spurring 
in the thoracic spine was minimal and did not appear to 
account for a significant part of his symptomatology.

In March 1996, Midwest Medical Providers provided a report 
which, inter alia, reported normal range of motion of all 
joints and the spine.  Diffuse tenderness was present on 
examination of the upper thoracic and proximal upper 
extremity musculature and neck area.  The examiner noted 
diffuse muscle tenderness on examination of the extremities 
as well.  Chronic fibromyalgia and chronic LS strain syndrome 
were diagnosed.  Thoracic pathology was not diagnosed.

In July 1998, the veteran was afforded a VA examination.  The 
veteran complained of generalized back pain from the neck to 
the low back with occasional radiation about the thorax to 
the chest.  He complained of paresthesia of the arms and of 
back spasms.  Objectively, he walked somewhat slowly with 
weight bearing gait.  No pathology of the thoracic region was 
identified.  No palpable muscle spasm was noted.  Diagnosis 
was chronic spinal pain possibly related to fibromyalgia but 
without evidence of nerve root compression.  

Private medical records and VA examination reports do not 
demonstrate any fracture or the presence of any demonstrable 
deformity of a vertebral body.  

The RO evaluated the veteran's osteoarthritis under 
Diagnostic Code 5010.  Under this provision, arthritis is 
rated as degenerative arthritis under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

A 10 percent evaluation is the maximum rating assignable for 
limitation of motion of the dorsal (thoracic) spine and 
encompasses moderate as well as severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.  In this case no 
more than a mild limitation is supported by the record.

Other diagnostic  criteria are not for application in the 
absence of clinical findings suggesting pathology relevant to 
such criteria.
 
Under 38 C.F.R. §§ 4.40 and 4.45, functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1998).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995). With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.

Under VAOPGCPREC 9-98, it is the medical nature of the 
particular disability to be rated under a given Diagnostic 
Code which determines whether the Diagnostic Code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific DC that does not involve 
limitation of motion, the award of increased compensation on 
the basis of a separate or multiple rating under 38 C.F.R. §§ 
4.40, 4.45 and 4.59 for the back disability must nevertheless 
be considered if there is evidence of additional functional 
impairment due to one or more of the criteria set forth under 
these regulatory provisions.

Here, the evidence does not show, despite the veteran's 
complaints of pain, more than slight limitation of motion of 
the lumbar spine.  Moreover, there is no clinical 
confirmation of muscle spasm.  While there is some evidence 
of diffuse tenderness, VA examinations have revealed 
essentially normal function of his back, despite his 
complaints of pain.  Further, the Board notes the observation 
by the VA examiner in 1992 that the veteran had an 
exaggerated response to light palpation.  Further the July 
1998 VA examination report indicates that the veteran's 
chronic spinal pain was possibly related to fibromyalgia.  

Accordingly, the Board feels that it is appropriate to rely 
solely upon the objective clinical findings in the case 
which, even with consideration being given to the complaints 
of pain and some limitation of function as a result thereof, 
do not warrant an evaluation in excess of the current 10 
percent rating assigned.

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath, 1 Vet. App. 589 (1991).  However, the Board 
does not find that the evidence presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular criteria, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (1998).  There is no evidence of 
frequent periods of hospitalization or marked interference 
with employment associate with the thoracic spine other than 
the veteran's testimony, which is not in keeping with the 
clinical findings.  Hence, referral of this case by the RO 
under the above-cited regulation was not required. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for fibromyalgia is 
granted. 

Entitlement to increased evaluation for osteoarthritis, 
thoracic spine, is denied. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





